  
 
 
 
 
    
P
ANERA BREAD
 
 
 
 
 
 
 
273
 
 
359 NLRB No. 24
 
 
Bread 
o
f Life, 
LLC d/b/a 
Panera Bread
 
and
 
Local 70, 
Bakery, Confectionery,
 
Tobacco Workers 
a
nd 
Grain Millers
 
International Union (BCTGM), 
AFL

CIO, CLC
. 
Case 07

CA

088519
 
November 
2
1
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
This is a refusal
-
to
-
bargain case in which the R
e-
spondent is contesting the Union

s certification as ba
r-
gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed by the Union on 
September 4, 2012, the Acting General C
ounsel issued 
the complaint on October 2, 2012, alleging that the R
e-
spondent has violated Section 8(a)(5) and (1) of the Act 
by refusing the Union

s request to bargain following the 
Union

s certification in Case 07

RC

072022.  (Official 
notice is taken of 
the 

record

 
in the representation pr
o-
ceeding as defined in the Board

s Rules and Regulations, 
Sec
s.
 
102.68 and 102.69(g)
. 
 
Frontier Hotel
, 265 NLRB 
343 (1982).)  The Respondent filed an answer admitting 
in part and denying in part the allegations in the c
o
m-
plaint, and asserting affirmative defenses.
 
On October 23, 2012, the Acting General Counsel 
filed a Motion for Summary Judgment.  On October 24, 
2012, the Board issued an order transferring the procee
d-
ing to the Board and a Notice to Show Cause why the 
m
otion should not be granted.  The Respondent filed a 
response. 
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Ruling on Motion for Summary Judgment
 
The Respondent admits its refusal to bargain bu
t co
n-
tests the validity of the certification on the basis of its 
contention in the underlying representation proceeding 
that the bargaining unit is inappropriate.
1
 
 
All representation issues raised by the Respondent 
were or could have been litigated in the
 
prior represent
a-
tion proceeding.  The Respondent does not offer to a
d-
duce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special ci
r-
cumstances that would require the Board to reexamine 
                                        
        
 
1
 
The Board denied the Respondent

s preelection request for review 
of the unit issue. Following the election, the Respondent filed obje
c-
tions in Case 07

RC

072022.  That case was consolidated with unfair 
labor practice allegations in Case 07

CA

078182.
  
On August 16, 
2012, the parties entered into a settlement agreement in which the R
e-
spondent agreed, among other things, to post a notice, pay backpay to 
named employees
,
 
and withdraw its election objections.  The settlement 
agreement also stated that the
 
Respondent intended to challenge the 
unit determination.  
 
the decision made in th
e representation proceeding.  We 
therefore find that the Respondent has not raised any 
representation issue that is properly litigable in this u
n-
fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accor
d-
ingly
, we grant the Motion for Summary Judgment.
2
 
On the entire record, the Board makes the following
 
F
INDINGS 
O
F 
F
ACT
 
I
.
 
JURISDICTION
 
At all material times, the Respondent, a corporation 
with facilities in St. Joseph, Kalamazoo, Portage, Battle 
Creek
,
 
and Jack
son, Michigan, has been engaged in the 
operation of bakery/café restaurants selling food and 
beverages.
 
During the calendar year ending December 31, 2011, 
the Respondent derived gross revenues in excess of 
$500,000, and purchased and received at its Michig
an 
facilities goods and supplies valued in excess of $5000 
directly from points located outside the State of Mich
i-
gan.
 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the U
nion, Local 70, Bakery, Co
n-
fectionery, Tobacco Workers and Grain Millers Intern
a-
tional Union (BCTGM), AFL

CIO, CLC, is a labor o
r-
ganization within the meaning of Section 2(5) of the Act.  
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. The Certification
 
Following t
he representation election held on March 
22 and 23, 2012, the Union was certified on August 16, 
2012, as the exclusive collective
-
bargaining represent
a-
tive of the employees in the following appropriate unit:
 
 
All full
-
time and regular part
-
time bakers, lea
d bakers, 
and lead training bakers employed by Respondent at its 
facilities located at 5119 West Main Street, Kalamazoo, 
Michigan; 5627 Gull Road, Kalamazoo, Michigan; 
5970 South Westnedge Avenue, Portage, Michigan; 
2810 Capitol Avenue SW, Battle Creek, Mi
chigan; 
1285 Boardman Road, Jackson, Michigan 49202; and 
3260 Niles Road, St. Joseph, Michigan; but excluding 
all clerks, baker training specialists, confidential e
m-
ployees, managers and guards and supervisors as d
e-
fined in the Act and all other bakery/caf
é employees.
 
                                        
        
 
2
 
The Respondent

s request that the complaint be dismissed is ther
e-
fore denied.
  
We also deny the Respondent

s request that this case be 
consolidated with Cases 07

CA

088508 and/or 07

CA

090312 if
 
a 
complaint is issued in those cases.  In the present case there are no 
issues warranting a hearing and thus it can be more expeditiously pr
o-
cessed in a summary judgment proceeding.  
ITT Automotive
, 321 
NLRB No. 156 fn. 1 (1996)
 
(not reported in Board volumes)
.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
274
 
 
The Union continues to be the exclusive collective
-
bargaining representative of the unit employees under Se
c-
tion 9(a) of the Act.
 
B. Refusal to Bargain
 
On August 22, 2012, the Union, in writing, requested 
that the Respondent bargain collectiv
ely 
with it
 
as the 
exclusive collective
-
bargaining representative of the unit.
 
Since about August 31, 2012, when it responded by 
letter to the Union

s request described above, the R
e-
spondent has failed and refused to recognize and bargain 
with the Union 
as
 
the exclusive collective
-
bargaining 
representative of the unit.
 
We find that this failure and refusal constitutes an u
n-
lawful failure and refusal to recognize and bargain with 
the Union in violation of Section 8(a)(5) and (1) of the 
Act.  
 
C
ONCLUSION 
O
F 
L
AW
 
By failing and refusing since about August 31, 2012, 
to recognize and bargain with the Union as the exclusive 
collective
-
bargaining representative of the employees in 
the appropriate unit, the Respondent has engaged in u
n-
fair labor practices affecting c
ommerce within the mea
n-
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of 
the Act.  
 
R
EMEDY
 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Unio
n and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  
 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of th
e certif
i-
cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-
Jac Poultry 
Co
., 136 NLRB 785 (1962)
; accord
:
 
Burnett Constru
c-
tion Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 
57 (10th Cir. 1965)
; 
Lamar Hotel
, 1
40 NLRB 226, 229 
(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 
379 U.S. 817 (1964). 
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Bread of Life, LLC d/b/a Panera Bread, St. 
Joseph, Kalamazoo, Portage, Battle Creek
,
 
and J
ackson, 
Michigan, its officers, agents, successors, and assigns, 
shall
 
1. Cease and desist from
 
(a)  Failing and refusing to recognize and bargain with 
Local 70, Bakery, Confectionery, Tobacco Workers and 
Grain Millers International Union (BCTGM), AFL

CIO,
 
CLC as the exclusive collective
-
bargaining represent
a-
tive of the employees in the bargaining unit.
 
(b)  In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Ac
t.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a)  On request, bargain with the Union as the excl
u-
sive representative of the employees in the following 
appropriate unit on terms and conditions of employment 
a
nd, if an understanding is reached, embody the unde
r-
standing in a signed agreement:
 
 
All full
-
time and regular part
-
time bakers, lead bakers, 
and lead training bakers employed by Respondent at its 
facilities located at 5119 West Main Street, Kalamazoo, 
Mic
higan; 5627 Gull Road, Kalamazoo, Michigan; 
5970 South Westnedge Avenue, Portage, Michigan; 
2810 Capitol Avenue SW, Battle Creek, Michigan; 
1285 Boardman Road, Jackson, Michigan 49202; and 
3260 Niles Road, St. Joseph, Michigan; but excluding 
all clerks, ba
ker training specialists, confidential e
m-
ployees, managers and guards and supervisors as d
e-
fined in the Act and all other bakery/café employees.
 
 
(b)  Within 14 days after service by the Region, post at 
its facilities in St. Joseph, Kalamazoo, Portage, Bat
tle 
Creek
,
 
and Jackson, Michigan, copies of the attached 
notice marked 

Appendix.

3
  
Copies of the notice, on 
forms 
 
provided by 
 
the Regional 
 
Director for Region 7, 
 
                                        
        
 
3
 
If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading 

Posted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor R
elations Board.

 
 PANERA BREAD
 
275
 
after being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by th
e Respondent and mai
n-
tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by em
ail, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-
arily communicates with its employees by such means.
4
  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, def
aced, or co
v-
ered by any other material.  In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facilities involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expens
e, a copy of the notice to all current e
m-
ployees and former employees employed by the R
e-
spondent at any time since August 31, 2012.
 
(c)  Within 21 days after service by the Region, file 
with the Regional Director for Region 7 a sworn certif
i-
cation of a res
ponsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National La
bor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
                                        
        
 
4
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 356 NLRB 
11
 
(2010), Member Hayes would not require ele
c
tronic 
distribution of the notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with ot
her employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to recognize and bargain 
with Local 70, Bakery, Confectionery, Tobacco Workers 
and Grain Millers International Union (BCTG
M), AFL

CIO, CLC as the exclusive collective
-
bargaining repr
e-
sentative of the employees in the bargaining unit.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, on reques
t, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-
lowing bargaining unit:
 
 
All full
-
time and regular part
-
time bakers, lead bakers, 
and lead training bakers employe
d by us at our facilities 
located at 5119 West Main Street, Kalamazoo, Mich
i-
gan; 5627 Gull Road, Kalamazoo, Michigan; 5970 
South Westnedge Avenue, Portage, Michigan; 2810 
Capitol Avenue SW, Battle Creek, Michigan; 1285 
Boardman Road, Jackson, Michigan 4920
2; and 3260 
Niles Road, St. Joseph, Michigan; but excluding all 
clerks, baker training specialists, confidential emplo
y-
ees, managers and guards and supervisors as defined in 
the Act and all other bakery/café employees.
 
 
B
READ 
O
F 
L
IFE
,
 
LLC
 
D
/
B
/
A 
P
ANERA 
B
REA
D
 
 
